        Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

BRIAN COLLISTER,                       )(
Plaintiff
                                        )(    CASE NO. 1:19-cv-00350
V.
                                        )(
KXAN & NEXSTAR, et al
Respondent                              )(

     MOTION FOR HEARING FOR POSSIBLE DISQUALIFICATION OF
                     OPPOSING COUNSEL


       Now comes Brian Collister, Plaintiff pro se, and requests the Court to hold a

hearing regarding the possible disqualification of opposing counsel, William L.

Davis, based on the fact Plaintiff must call Davis as a fact witness.

                                        I.

       Davis was overheard, and unintentionally recorded, by Plaintiff on

December 15, 2017 orchestrating and perpetrating the “corruption, fraud, or undue

means” activity which permits this Court to vacate the arbitrator’s award in this

matter as stated in the Federal Arbitration Act (9 U.S.C. § 10) as outlined in

Plaintiff’s original petition.

       Davis was clearly heard by Plaintiff instructing his clients on how to

fraudulently cover-up the true reason for Plaintiff’s firing; retaliation for the EEOC
        Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 2 of 17




complaint and arbitration case filed by Plaintiff while employed. Davis is heard

directing the creation of a fraudulent and false narrative, which was later carried

out by his clients, to terminate Plaintiff by fabricating untrue “lack of

performance” issues. The fraudulent scheme was created so Defendants could fire

Plaintiff “for cause” and therefore avoid paying out the remainder of his

employment contract

                                        II.

      The statements of Davis, evidencing a fraudulent plan as claimed in

Plaintiff’s Original Petition, are memorialized in Plaintiff Collister’s declaration,

which is attached hereto as EXHIBIT 1 and incorporated herein as if set forth at

length. Texas Disciplinary Rules of Professional Conduct (TDRPC) are

applicable to proceedings in this Court, and the applicable Rule 3.08 is attached

hereto as EXHIBIT 2 and incorporated herein as if set forth at length.

      Pursuant to the local rules, the standards of professional conduct set out in

the TDRPC are binding upon attorneys practicing in the U.S. District Court for the

Western District. See U.S. v. Lucio, 996 F.Supp. 2nd 514, 524 (S.D. Tex 2013).

                                          III.

      This Court should be informed from the outset that Mr. Davis will be called

by Plaintiff as a witness in discovery and trial, because he was present at the event

that is the crux of Plaintiff’s cause of action, which makes him a fact witness. It is
        Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 3 of 17




unclear to Plaintiff if Mr. Davis’s status as a witness will materially affect

Plaintiff’s ability to prosecute his case. Plaintiff has understandably been unable to

answer that question through conversations with Mr. Davis most likely due to our

present adversarial positions. Plaintiff cannot determine what is fact (from Davis

as a fact witness) and what is advocacy (from Davis as a lawyer for Nexstar).

     In that Plaintiff has been unable to determine the weight of Mr. Davis’s

future testimony as a fact witness, and therefore his effect on Plaintiff prosecuting

his case, Plaintiff cannot adequately determine whether or not he should object to

Mr. Davis’s as attorney for Nexstar. Plaintiff must bring this matter before this

Court now in order to be guided by this Court’s decision as to how to prosecute

the case; whom to subpoena and what documents to request in discovery.

      Plaintiff does not wish to waste this Court’s time with a Motion to

Disqualify, or deprive the Defendants of their chosen counsel, if Davis’s status

as a witness and counsel will not materially affect Plaintiff’s prosecution of his

case. Plaintiff does not wish to harass or annoy Defendants or Mr. Davis, but to

sincerely and honestly answer the question of whether Mr. Davis can offer

substantive testimony and whether that hurts or helps Plaintiff’s case.

      This is a question of fact for this Honorable Court as fact-finder to make.

Plaintiff cannot determine if Mr. Davis’s recent obfuscation on this question is
        Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 4 of 17




because he is a reluctant fact witness, possessing material testimony that is

adverse to his client’s interests, or he is an advocate for his client.

      Plaintiff is specifically referring to Davis’s intentionally misleading

statement on PAGE 7 of his answer to Plaintiff’s original petition which he filed

with this court on April 1, 2019 and which is attached hereto as EXHIBIT 3. In

his statement to the court, Davis deftly avoids confirming or denying his

statements when referencing claims stated in Plaintiff’s Original Petition. The

evidence will show Davis can clearly be heard in his own voice stating to his

clients: “Everything really is written from here forward is not actually for his

eyes, it’s for the arbitrator’s eyes. Who can think, wow, this guy is unreasonable”

AND “What you’re looking for are performance issues with no connection to

ADHD, this is our biggest opportunity.”

      In his answer to this court, Davis does not address or deny his statements

directing his clients in the scheme. In fact, Davis has never denied what he can

clearly be heard saying since receiving a copy of the recording during discovery

in the arbitration at issue (motion to vacate award) before this court. Instead, to

avoid self-incrimination, Davis attributes the only denial to date, to the very

clients he was directing in the scheme to fraudulently terminate Plaintiff. Davis

writes on PAGE 7: “The Nexstar Defendants admit that Plaintiff filed

grievances with the State Bar of Texas and the Louisiana State Bar
          Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 5 of 17




Association, but deny that there was any basis for the charges, or any fraud,

collusion or misconduct as alleged in the last paragraph of this section.”

Plaintiff would simply like to point out, this is essentially the equivalent of Davis

swearing to this court: that the client he directed in the fraud deny there was any

fraud.

         Based on Davis’s misleading “denial”, only this Court, with the ability to

hold a hearing and place witnesses under oath, is in a position to answer the

question of Mr. Davis’s continued representation of Defendants.

         Plaintiff assures this court, that he will present crystal clear evidence that

proves beyond a reasonable doubt that Davis’s “legal advice” was used in

furtherance of an illegal or fraudulent activity and he participated in a fraudulent

business scheme with a client with conduct foreign to the duties of a lawyer.

         As noted by the American Bar Association, my motion is purely intended

to accomplish the following: Threshold showing. In weighing preservation of

the attorney-client privilege against the legal basis for the crime-fraud exception,

the Zolin court, U.S. v. Zolin, 491 U.S. 554, 562-63 (1989), found that “the judge

should require a showing of a factual basis adequate to support a good faith belief

by a reasonable person that in camera review of the materials may reveal evidence

to establish the claim that the crime-fraud exception applies.” Id. at 572. This is

generally done by a motion, with additional support for the proposition that the
         Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 6 of 17




communications were given as advice for the commission of a fraud or crime. Id.

at 564; see also In re BankAmerica Corp. Sec. Litig., 270 F.3d 639, 642 (8th Cir.

2001).

      Deciding whether to conduct an in camera review. This is a decision

based on a number of factors, such as the volume of materials the court is asked

to review, the relevance of the allegedly privileged material, and the likelihood

the evidence will establish that the crime-fraud exception applies. Zolin at 572.

      Applying the crime-fraud exception. If the court decides to exercise its

discretion to review the documents, it must determine whether the documents

show “that the legal advice has been obtained in furtherance of an illegal or

fraudulent activity.” In re Green Grand Jury Proceedings, 492 F.3d 976, 982-83

(8th Cir. 2007). If the answer is yes, the court will order the production of the

documents and the privilege is lost.

      While Nexstar has the right to choose their attorney, and provide an

affidavit to Davis that they waive any potential conflict with his being a witness

AND their attorney, it should be balanced against the Plaintiff’s ability to

prosecute his case.

      WHEREFORE, premises considered, the Plaintiff moves this Court to set

this matter for a hearing, hear testimony, and then rule on whether Mr. Bill
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 7 of 17




Davis, as well as the entire Jackson Lewis law firm, should be disqualified from

representing the Defendant’s in this matter.

                                Respectfully Submitted,

Executed: July 5, 2019

                                /S/_____________________
                                Brian Collister,
                                Petitioner, Pro Se
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 8 of 17




                                EXHIBIT 1

                     DECLARATION OF BRIAN COLLISTER

      I, Brian Collister, am over the age of eighteen and understand the

obligations of an oath. I hereby state the following pursuant to 28 U.S.C. § 1746

and declare under penalty of perjury that:

      I was summoned to the office of KXAN General Manager Eric Lassberg

on December 15, 2017. But upon arriving for the meeting, the door was closed,

and secretary gone from her desk in the waiting area. So, I waited based on the

fact my ultimate supervisor had instructed me to come to his office.

      It immediately became clear that an extraordinarily loud conversation was

taking place in the office, the general manager and news director were blasting a

speaker phone at full volume and were easily – and clearly - heard by me in the

very small waiting area, and all the way into the adjacent hallway.

      I clearly heard Davis instructing my supervisors on exactly how to get

away with retaliating against me for the EEOC complaint and arbitration case I

had previously filed by following directions by following his plan to create a

fraudulent premise by which to terminate me. I heard Davis outline the steps of

his scheme, which were ultimately carried out by KXAN management, to

intentionally fabricate untrue “lack of performance” issues so they could fire me
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 9 of 17




for cause and therefore avoid paying out the remainder of my employment

contract.

      During this conversation I clearly heard Davis state the following,

verbatim:

      “Everything really is written from here forward is not actually for his

eyes, it’s for the arbitrator’s eyes. We can think, wow, this guy is

unreasonable.” [and] “What you’re looking for are performance issues with

no connection to ADHD, this is our biggest opportunity.”

      I also clearly heard Davis offer to ghost write fake negative employee

disciplinary actions; to encourage news director Chad Cross to falsely claim my

work was unethical; and instruct Cross to seek out any negative feedback from

co-workers and document them to “paper me”. Finally, I clearly heard Davis

state, verbatim: “he [Collister] won’t be working there much longer”.

       I declare under penalty of perjury that the foregoing is true and correct.

      Executed on July 5, 2019

                          By:    /S/_________________________

                                 Brian Collister
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 10 of 17




                                         EXHIBIT 2

           Texas Disciplinary Rules of Professional Conduct. 3.08. Lawyer as Witness

      (a) A lawyer shall not accept or continue employment as an advocate before

a tribunal in a contemplated or pending adjudicatory proceeding if the lawyer

knows or believes that the lawyer is or may be a witness necessary to establish an

essential fact on behalf of the lawyer's client, unless: (1) the testimony relates to an

uncontested issue; (2) the testimony will relate solely to a matter of formality and

there is no reason to believe that substantial evidence will be offered in opposition

to the testimony; (3) the testimony relates to the nature and value of legal services

rendered in the case; (4) the lawyer is a party to the action and is appearing pro se;

or (5) the lawyer has promptly notified opposing counsel that the lawyer expects to

testify in the matter and disqualification of the lawyer would work substantial

hardship on the client. (b) A lawyer shall not continue as an advocate in a pending

adjudicatory proceeding if the lawyer believes that the lawyer will be compelled to

furnish testimony that will be substantially adverse to the lawyer's client, unless the

client consents after full disclosure. (c) Without the client's informed consent, a

lawyer may not act as advocate in an adjudicatory proceeding 71 in which another

lawyer in the lawyer's firm is prohibited by paragraphs (a) or (b) from serving as

advocate. If the lawyer to be called as a witness could not also serve as an advocate
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 11 of 17




under this Rule, that lawyer shall not take an active role before the tribunal in the

presentation of the matter.

      Comment: 1. A lawyer who is considering accepting or continuing

employment in a contemplated or pending adjudicatory proceeding in which that

lawyer knows or believes that he or she may be a necessary witness is obligated by

this Rule to consider the possible consequences of those dual roles for both the

lawyer's own client and for opposing parties. 2. One important variable in this

context is the anticipated tenor of the lawyer's testimony. If that testimony will be

substantially adverse to the client, paragraphs (b) and (c) provide the governing

standard. In other situations, paragraphs (a) and (c) control. 3. A lawyer who is

considering both representing a client in an adjudicatory proceeding and serving as

a witness in that proceeding may possess information pertinent to the

representation that would be substantially adverse to the client were it to be

disclosed. A lawyer who believes that he or she will be compelled to furnish

testimony concerning such matters should not continue to act as an advocate for his

or her client except with the client's informed consent, because of the substantial

likelihood that such adverse testimony would damage the lawyer's ability to

represent the client effectively. 4. In all other circumstances, the principal concern

over allowing a lawyer to serve as both an advocate and witness for a client is the

possible confusion that those dual roles could create for the finder of fact.
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 12 of 17




Normally those dual roles are unlikely to create exceptional difficulties when the

lawyer's testimony is limited to the areas set out in sub-paragraphs (a)(1)-(4) of this

Rule. If, however, the lawyer's testimony concerns a controversial or contested

matter, combining the roles of advocate and witness can unfairly prejudice the

opposing party. A witness is required to testify on the basis of personal knowledge,

while an advocate is expected to explain and comment on evidence given by

others. It may not be clear whether a statement by an advocate-witness should be

taken as proof or as an analysis of the proof. 5. Paragraph (a)(1) recognizes that if

the testimony will be uncontested, the ambiguities in the dual role are purely

theoretical. Paragraph (a)(2) recognizes that similar considerations apply if a

lawyer's testimony relates solely to a matter of formality and there is no reason to

believe that substantial opposing evidence will be offered. In each of those

situations requiring the involvement of another lawyer would be a costly procedure

that would serve no significant countervailing purpose. 6. Sub-paragraph (a)(3)

recognizes that where the testimony concerns the extent and value of legal services

rendered in the action in which the testimony is offered, permitting the lawyers to

testify avoids the need for a second trial with new counsel to resolve that issue.

Moreover, in such a situation the judge has firsthand knowledge of the matter in

issue; hence, there is less dependence on the adversary process to test the

credibility of the testimony. Sub-paragraph (a)(4) makes it clear that this Rule is
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 13 of 17




not intended to affect a lawyer's right to self representation. 72 7. Apart from these

four exceptions, sub-paragraph (a)(5) recognizes an additional exception based

upon a balancing of the interests of the client and those of the opposing party. In

implementing this exception, it is relevant that one or both parties could reasonably

foresee that the lawyer would probably be a witness. For example, sub-paragraph

(a)(5) requires that a lawyer relying on that sub-paragraph as a basis for serving as

both an advocate and a witness for a party give timely notification of that fact to

opposing counsel. That requirement serves two purposes. First, it prevents the

testifying lawyer from creating a “substantial hardship,” where none once existed,

by virtue of a lengthy representation of the client in the matter at hand. Second, it

puts opposing parties on notice of the situation, thus enabling them to make any

desired response at the earliest opportunity. 8. This rule does not prohibit the

lawyer who may or will be a witness from participating in the preparation of a

matter for presentation to a tribunal. To minimize the possibility of unfair prejudice

to an opposing party, however, the Rule prohibits any testifying lawyer who could

not serve as an advocate from taking an active role before the tribunal in the

presentation of the matter. See paragraph (c). Even in those situations, however,

another lawyer in the testifying lawyer's firm may act as an advocate, provided the

client's informed consent is obtained. 9. Rule 3.08 sets out a disciplinary standard

and is not well suited to use as a standard for procedural disqualification. As a
       Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 14 of 17




disciplinary rule it serves two principal purposes. The first is to insure that a

client's case is not compromised by being represented by a lawyer who could be a

more effective witness for the client by not also serving as an advocate. See

paragraph (a). The second is to insure that a client is not burdened by counsel who

may have to offer testimony that is substantially adverse to the client's cause. See

paragraph (b). 10. This Rule may furnish some guidance in those procedural

disqualification disputes where the party seeking disqualification can demonstrate

actual prejudice to itself resulting from the opposing lawyer's service in the dual

roles. However, it should not be used as a tactical weapon to deprive the opposing

party of the right to be represented by the lawyer of his or her choice. For example,

a lawyer should not seek to disqualify an opposing lawyer under this Rule merely

because the opposing lawyer's dual roles may involve an improper conflict of

interest with respect to the opposing lawyer's client, for that is a matter to be

resolved between lawyer and client or in a subsequent disciplinary proceeding.

Likewise, a lawyer should not seek to disqualify an opposing lawyer by

unnecessarily calling that lawyer as a witness. Such unintended applications of this

Rule, if allowed, would subvert its true purpose by converting it into a mere

tactical weapon in litigation.
              Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 15 of 17




                                                          Exhibit 3

                   Case 1:19-cv-00350-LY Document 4 Filed 04/01/19 Page 15 of 9
g.    The Nexstar Defendants deny the allegations contained in the third full paragraph on page 5 of the

      Petition (which begins with “It’s a violation).

h.    With respect to the allegations in the fourth full paragraph of page 5 of the Petition (which begins “The

      Federal Arbitration”), and which concludes on page 6 of the Petition, the Nexstar Defendants deny that

      Plaintiff’s interpretation of the FAA is accurate. The Defendants deny the remaining allegations contained

      in this paragraph.

i.    With respect to the section of the Petition beginning on page 6 of the Petition (titled “2) The Arbitrator

      refused to hear evidence…”), the Nexstar Defendants admit the allegations contained in the first three

      sentences. The Nexstar Defendants deny the allegations in the remainder of this paragraph up to the quote

      from the Final Award in the box on page 7.

             j.                With respect to the section of the Petition beginning on page 7 of the Petition (titled

     “3) The Arbitrator allowed…”), the Nexstar Defendants admit that Plaintiff filed a charge of discrimination

     with the EEOC, that Collister illegally recorded a private meeting, that there was an email stating “heading

     up,” that Plaintiff consulted with a counselor, and that Ms. Steading testified that conversations can be

     heard when the door is closed. The Nexstar Defendants admit that the illegal recording itself was not

     admitted into evidence, but deny that Plaintiff was denied the opportunity to testify as to what he heard, or

     offer evidence from his “notes.” The Nexstar Defendants admit that the arbitrator stated that the recording

     itself would not impact her decision. The Nexstar Defendants admit that Plaintiff filed grievances with

     the State Bar of Texas and the Louisiana State Bar Association, but deny that there was any basis

     for the charges, or any fraud, collusion or misconduct as alleged in the last paragraph of this section.

     DEFENDANTS KXAN-TV, NEXSTAR MEDIA GROUP, INC., CHAD CROSS AND ERIC LASSBERG’S ANSWER TO PLAINTIFF’S

     AMENDED PETITION AND MOTION TO VACATE ARBITRATION AWARD                                               PAGE 7
         Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 16 of 17




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

BRIAN COLLISTER,                            )(
Plaintiff
                                            )(      CASE NO. 1:19-cv-00350
V.
                                            )(
KXAN & NEXSTAR, et al
                                                          Respondent

                                     CERTIFICATE OF SERVICE




         I,          Brian William Collister                                   , Plaintiff pro se,
do here by certify that on the      5th        Day of          July               , 2019         ,a
true     and    correct    copy    of     the   foregoing     pleading   was     forwarded       to
, the attorney for (Defendant) by Notice of Electronic Filing (NEF) and email sent by Plaintiff at
the following email address: William.Davis@jacksonlewis.com .

                                            William L. Davis, Esq. State Bar No. 05563800
                                            davisw@jacksonlewis.com
                                            JACKSON LEWIS P.C.
                                            500 N. Akard, Suite 2500
                                            Dallas, Texas 75201
                                            PH: (214) 520-2400
                                            FX: (214) 520-2008




Dated:   7/5/2019


                                                    /S/
                                             Signature of Plaintiff




                                                                                                51
         Case 1:19-cv-00350-DAE Document 10 Filed 07/05/19 Page 17 of 17




Rev. Ed. October 26, 2017
